 

 

USDC SDNY
|| DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 

 

 

 

 

 

LAURA VENTOSO,

Plaintiff, 19 Civ. 3589 (PAE)

-V-
OPINION & ORDER

BILL SHIHARA, individually, BITTEX, LLC, a Nevada
Corporation, and BITTEX, INC., a Delaware Corporation,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Laura Ventoso brings claims against Bill Shihara; Bittrex, Inc., the Delaware
corporation for which Shihara serves as founder and CEO; and Bittrex, LLC, the predecessor
corporation to Bittrex, Inc.| The Complaint alleges common law fraud and violations of both
New York’s Deceptive and Unfair Trade and Practices Act, N.Y. Gen. Bus. L. § 349, and New
York’s Civil Theft Statute, N.Y. Penal L. § 155.05—155.40.

Defendants move to compel arbitration of Ventoso’s claims. Defendants also move to
dismiss Ventoso’s claims pursuant to Federal Rule of Civil Procedure 12(b)(1) or, in the
alternative, to transfer this case to the U.S. District Court for the Western District of Washington
pursuant to the forum selection clause in Bittrex’s Terms of Service. For the following reasons,
the Court grants defendants’ unopposed motion to compel arbitration and stays the case pending

the completion of arbitration.

 

' For purposes of resolving this motion, the Court refers to the corporate defendants collectively
as Bittrex.
I. Background?

A. The Parties

Ventoso is an individual investor who resides in New York. Compl. 931. Bittrex is an
online platform through which general consumers “exchange, invest, and trade digital
cryptocurrencies, Tokens and Fiat currency of different denomination.” Jd. 9 1. Bittrex, LLC,
was incorporated in Nevada, and its successor, Bittrex, Inc., is incorporated in Delaware and has
its principal place of business in Seattle, Washington. Jd. 32. Shihara, a resident of Seattle, is
the CEO and co-founder of Bittrex. /d. ¥ 31.

Some of the assets exchanged through Bittrex qualify as securities in the United States.
Id. 941. Bittrex is registered with the Financial Crimes Enforcement Network as a Money
Services Business. Jd. 942. Such businesses must comply with certain obligations such as
maintaining “certain financial records and allow[ing] free and unfettered access to consumer
accounts.” Id.

Bittrex solicits members of the public to create Bittrex accounts; deposit various
currencies, including both fiat and cryptocurrencies; and trade those currencies with other users.
Id. | 43. When a user creates an account, Bittrex designates three separate Bittrex-wallets, each
keyed to a particular kind of currency, and consumers subsequently deposit various currencies

exchanged on the platform into the wallet corresponding to that currency. Id. 75 44-45.

 

2 The Court draws these facts from the Complaint, Dkt. 1; the declarations of Moriah Kairouz
Batza, Bittrex’s Manager of Compliance Programs, Dkt. 11 (“‘Batza Decl.”), and Kevin Woley, a
Technical Product and Program Manager at Bittex, Dkt. 12 (‘Woley Decl.”); and the Terms of
Service, Dkt. 12-2 (“Terms of Service”). “In the context of motions to compel arbitration
brought under the Federal Arbitration Act (“FAA”)... the court applies a standard similar to
that applicable for a motion for summary judgment,” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175
(2d Cir. 2003), and courts therefore consider materials outside the Complaint, see, e.g., HBC
Solutions, Inc. v. Harris Corp., No. 13 Civ. 6327 (IMF), 2014 WL 6982921, at *1 (S.D.N.Y.
Dec. 10, 2014).
B. The Terms of Service and the Arbitration Agreement

To buy and sell currency on Bittrex’s exchange, a prospective user must first register by
creating a Bittrex account. Woley Decl. 44. Prospective users do so by visiting Bittrex’s
website and clicking the “Sign Up” button. Jd. §5. After entering a valid email address and
creating a password, a prospective user has to check a box indicating agreement to Bittrex’s
Terms of Service and Privacy Policy. Jd. A prospective user cannot complete the registration
process without checking that box.

On April 11, 2018, Ventoso registered a Bittrex account. Batza Decl. § 5. The operative
Terms of Service at that time stated that “[b]y clicking on an ‘I Agree’ button or check box
presented with these Terms or, if earlier, by accessing or using any Services, you agree to be
bound by these Terms.” Terms of Service at 1. The first page of the Terms of Service also
states in all capital letters: “THE ARBITRATION CLAUSE IN SECTION 18 GOVERNS
RESOLUTION OF CERTAIN DISPUTES AND WAIVES ANY RIGHT TO TRIAL BY JURY
OR TO PARTICIPATE IN A CLASS ACTION.” Jd. Section 18 requires that, with one
exception not applicable here, “all disputes, controversies or claims arising out of or relating to
these Terms or the Services, will be resolved through confidential binding arbitration held in
Seattle, Washington in accordance with the Streamlined Arbitration Rules and Procedures
(“Rules”) of the Judicial Arbitration and Mediation Services (“JAMS”)... .” Td. at 15.

C. Ventoso’s Claims

Ventoso alleges that, on July 12, 2018, she deposited $120,000 with Bittrex. Compl.
450. In August 2018, she claims, Bittrex suspended her account and attempted to extort her by

withholding the funds she had in her account unless she signed a contract relinquishing her right
to sue Bittrex. Jd. §§ 2, 15, 51-52. She alleges that Bittrex continued to deny her access to her
account from early August through November 18, 2018. Jd. 4 15.

Bittrex disputes these facts and argues that it blocked her access to the account because
“she repeatedly failed to fill out a required form reflecting proof of the origin of the funds she
deposited in her Bittrex account as required by New York’s cybersecurity regulations and U.S.
Anti-Money Laundering laws after repeated requests from Bittrex to do so.” Dkt. 10 “Def.
Mem.”) at 5; see also Batza Decl. {§ 6-7 & Ex. B.2. Ventoso, however, claims that Bittrex
restored her access to the account only after reporters from various publications, including
Forbes Magazine and the New York Times, were informed of defendants’ alleged practices.
Compl. { 19.

D. Procedural History

On April 23, 2019, Ventoso filed her Complaint. Dkt. 1. On May 3, 2019, Judge
Schofield, the judge originally assigned to this case, scheduled an initial pretrial conference.
Dkt. 4. On May 14, 2019, the case was transferred to this Court.

On May 20, 2019, defendants filed a motion to compel arbitration or transfer the case to
the U.S. District Court for the Western District of Washington, Dkt. 9, a supporting
memorandum of law, Dkt. 10, and supporting declarations of Moriah Kairouz Batza, Dkt. 11,
and Kevin Woley, Dkt, 12, with accompanying attachments. On the same day, defendants filed
an affidavit of service stating that the motion and supporting documents had been sent to
Ventoso via FedEx Overnight. Dkt. 13.

On May 21, 2019, the Court directed Ventoso to file any opposition by Monday, June 10,

2019. To this date, Ventoso has not opposed defendants’ motion.
I. Applicable Legal Standards Under the Federal Arbitration Act

The Federal Arbitration Act (“FAA”) provides that an arbitration agreement “shall be
valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
revocation of any contract.” 9 U.S.C. § 2. The FAA “‘creates a body of federal substantive law
establishing and regulating the duty to honor an agreement to arbitrate disputes.’” Mitsubishi
Motor Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 625 (1985) (quoting Moses H.
Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983)). Congress enacted the
FAA to reverse “centuries of judicial hostility to arbitration agreements” and “to place arbitration
agreements upon the same footing as other contracts.” Scherk v. Alberto-Culver Co., 4AA7TUS.,
506, 511 (1974) (internal quotation marks and citation omitted).

In resolving a motion to compel arbitration, a court must determine: (1) whether the
parties entered into an agreement to arbitrate; (2) if so, the scope of that agreement; (3) if federal
statutory claims are asserted, whether Congress intended those claims to be nonarbitrable; and
(4) if some, but not all, claims are subject to arbitration, whether to stay the balance of the
proceedings pending arbitration. See Guyden v. Aetna, Inc., 544 F.3d 376, 382 (2d Cir. 2008).

On a motion to compel arbitration under the FAA, “the court applies a standard similar to
that applicable for a motion for summary judgment.” Bensadoun, 316 F.3d at 175. “TW here the
undisputed facts in the record require the matter of arbitrability to be decided against one side or
the other as a matter of law, we may rule on the basis of that legal issue and avoid the need for
further court proceedings.” Wachovia Bank, Nat’l Ass’n v. VCG Special Opportunities Master
Fund, Ltd., 661 F.3d 164, 172 (2d Cir. 2011) (internal quotation marks omitted).

The party moving to compel arbitration “must make a prima facie initial showing that an

agreement to arbitrate existed before the burden shifts to the party opposing arbitration to put the
making of that agreement ‘in issue.’” Hines v. Overstock.com, Inc., 380 F. App’x 22, 24 (2d Cir.
2010) (summary order). The moving party need not “show initially that the agreement would be
enforceable, merely that one existed.” Jd. (emphasis in original). Thereafter, the party “seeking
to avoid arbitration generally bears the burden of showing the agreement to be inapplicable or
invalid.” Harrington v. Atl. Sounding Co., Inc., 602 F.3d 113, 124 (2d Cir. 2010) (citing Green
Tree Fin. Corp.—Alabama v. Randolph, 531 U.S. 79, 91-92 (2000)).

I. Discussion

A. Motion to Compel Arbitration

Defendants argue that, because the then-operative Terms of Service required Ventoso to
arbitrate her claims, the Court should either issue an order compelling arbitration or stay the case
pending resolution of the class arbitration. Ventoso has not opposed defendants’ motion.

In deciding whether the parties’ dispute is arbitrable, the Court must answer two
questions: “(1) whether the parties agreed to arbitrate, and if so, (2) whether the scope of that
agreement encompasses the claims at issue.” Holick v, Cellular Sales of New York, LLC, 802
F.3d 391, 394 (2d Cir, 2015) (internal quotation marks and citation omitted). Both requirements
are clearly met here. Accordingly, the Court grants defendants’ unopposed motion to compel
arbitration.

First, defendants submit sufficient documentary evidence of a valid arbitration agreement
between the parties. This consists of the Terms of Service operative when Ventoso registered
her Bittrex Account. See Dkt. 12-2. Section 18 of the Terms of Service clearly put Ventoso on
notice that by registering her account, she agreed to resolve all claims not related to the validity
of Bittrex’s intellectual property rights through “confidential binding arbitration held in Seattle,

Washington.” Jd, at 15. Importantly, when Ventoso originally signed up for her user account,
she checked a box to indicate that she accepted the Terms of Service, including the mandatory
arbitration clause. The Second Circuit has made clear that such “clickwrap” agreements can
serve as valid consent to arbitrate because in checking a box the user must affirmatively assent to
the terms of the agreement. See Meyer v. Uber Technologies, 868 F.3d 66, 75 (2d Cir. 2017).

Second, the question of whether the Terms of Service cover the claims raised in
Ventoso’s underlying Complaint is a question for the arbitrator. As the Supreme Court has
explained, “parties can agree to arbitrate gateway questions of arbitrability, such as whether the
parties have agreed to arbitrate or whether their agreement covers a particular controversy.”
Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68-69 (2010) (internal quotation marks and
citation omitted). Here, the Terms of Service explicitly provide, subject to exceptions not
relevant here, that “al/ disputes, controversies or claims arising out of or relating to these Terms
or the Services” be resolved through arbitration. Terms of Service at 15 (emphasis added).
“When the parties’ contract delegates the arbitrability question to an arbitrator . . . a court
possesses no power to decide the arbitrability issue.” Henry Schein, Inc. v. Archer & White
Sales, Inc., 139 8. Ct. 524, 529 (2019).

B. Motion to Transfer

Defendants also request that the Court transfer this case to the U.S. District Court for the
Western District of Washington. The Court reserves decision on that motion.

The Second Circuit has held that that “the text, structure, and underlying policy of the
FAA mandate a stay of proceedings when all of the claims in an action have been referred to
arbitration and a stay requested.” Katz v. Cellco P’ship, 794 F.3d 341, 347 (2d Cir, 2015).
Although not requested here, such a stay is appropriate because it will expedite this case by

enabling prompt arbitral resolution of Ventoso’s claims and deferring any appellate review until
after the arbitration has concluded. Accordingly, the Court stays this case and holds in abeyance
the motion to transfer pending arbitration.
CONCLUSION
For the foregoing reasons, the Court grants the motion to compel arbitration and stays the
action pending the outcome of arbitration.
The parties are directed to submit a joint status letter to the Court every 90 days,

measured from the date of this decision, advising the Court as to the status of arbitration

proceedings.

SO ORDERED.

Fail A. Crgebey

Paul A. Engelmayer
United States District J Ee

Dated: June 26, 2019
New York, New York
